Gray, J.
1. Distinct larcenies may be presented in different counts of one indictment; and whether the district attorney shall be ordered to elect between them is within the discretion of the presiding judge and not a subject of exception. Commonwealth v. Hills, 10 Cush. 530. Commonwealth v. Cain, 102 Mass. 487.
2. The stealing at the same time and by one taking of several articles belonging to different persons is larceny of the whole and of each article ; and may be indicted either in one aspect or the other — as one entire crime, or as several distinct offences. If indictments or counts for one taking of several articles are unreasonably multiplied, the court, in superintending the course of trial and in passing sentence, will see that justice is done and oppression prevented. 1 Hale P. C. 531. 2 Stark. Crim. Pl. (2d ed.) 451 note. Regina v. Brettel, Car. & M. 609. Regina v. Giddins, Ib. 634. Commonwealth v. Andrews, 2 Mass. 409, 413. Commonwealth v. Butterick, 100 Mass. 1. State v. Thurson, 2 M’Mullan, 382.
3. By the Gen. Sts. c. 172, § 13, it is sufficient to prove either the actual or constructive possession, or the general or special property, in stolen goods, to have been in the person alleged in the indictment to have been the owner thereof. A delivery to a common carrier is a delivery to the consignee, in the ab« *554sen ce of any agreement to the contrary, whether the carrier is or is not designated by the consignee. Merchant v. Chapman, 4 Allen, 362. Kline v. Baker, 99 Mass. 253. The testimony of Longstreet and Ford that certain goods were sent through a carrier to them respectively was therefore sufficient evidence that the goods while in the hands of the carrier were in the constructive possession of the respective consignees; and was rightly submitted to the jury in support of the counts severally charging larceny of their property. Exceptions overruled